                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION


JARELL DAVIS TERRY                                              PETITIONER


                              4:20CV01440 JM/PSH

STATE OF ARKANSAS                                               RESPONDENT

                                    JUDGMENT

         In accordance with the Court's Order entered this date, judgment is hereby

entered dismissing this petition for writ of habeas corpus with prejudice. The relief

sought is denied. The certificate of appealability is denied.

         IT IS SO ORDERED this 14th day of July, 2021.



                                          _________________________________
                                          UNITED STATES DISTRICT JUDGE
